Citation Nr: 0626311	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-37 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.  

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for colitis, to include 
as secondary to PTSD.   


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.


FINDINGS OF FACT

1.  The veteran is not currently diagnosed as having PTSD.

2.  The veteran did not incur hypertension in service, and it 
is not caused or aggravated by any service-connected 
disability.

3.  The veteran's bilateral hearing loss is not due to 
acoustical trauma in service. 

4.  The veteran did not incur colitis in service, and it is 
not caused or aggravated by any service-connected disability. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in service.  38  U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.304 (2005). 

2.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R.  §§ 3.159, 3.303, 
3.307, 3.309, 3.310(a) (2005). 

3.  Bilateral hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2005). 
4.  Colitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.310(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice letter was sent to the claimant in May 
2002, prior to the issuance of the rating decision currently 
on appeal.  Accordingly, the AOJ has complied in a timely 
fashion with the VCAA's notice requirements.  

The VCAA further requires that VA must notify a claimant of 
any evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  In this case, the May 2002 letter 
referred to above informed the veteran of information and 
evidence needed to substantiate a claim for service 
connection and is thus compliant with the VCAA in this 
regard.

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims (the Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
at 484.
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, because the preponderance of the 
evidence is against the veteran's claims for service 
connection, any downstream questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot.

The VCAA also mandates that VA must notify a claimant of 
which evidence the Secretary will attempt to obtain and which 
evidence the claimant is responsible for producing.  
38 U.S.C.A. § 5103(a).  The letter referred to above informed 
the veteran of which portion of information should be 
provided by the claimant, and which portion VA would try to 
obtain on the claimant's behalf.  The RO informed the veteran 
that it would request records in the custody of a Federal 
agency and that the RO would make reasonable efforts to 
obtain other evidence.  38 C.F.R. § 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1); see Pelegrini, 18 Vet. App. 
at 121.  In this case, the principle underlying the "fourth 
element" has been fulfilled by the May 2002 letter when it 
advised the veteran to provide the RO with any relevant 
evidence in his possession.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2005).  The RO has obtained all of the veteran's VA 
medical records and service medical records.  The veteran has 
not sought VA's assistance in obtaining any other possible 
outstanding relevant evidence.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159(4) 
(2005).  The veteran has been provided with medical 
examinations with respect to his claims for service 
connection of PTSD and bilateral hearing loss.  There is no 
reasonable possibility that an examination would aid the 
veteran in substantiating his other claims because there is 
no indication that those disabilities were incurred in 
service; his service medical records are completely silent 
with respect to those claimed disabilities.  Accordingly, a 
medical examination is not warranted under the circumstances 
for those service connection claims.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.   
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including hypertension and 
sensorineural hearing loss, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310 (2005).

PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis under 
DSM-IV; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet.  
App. 49 (1990).

Analysis

PTSD

In December 2002, the veteran was afforded a VA examination 
to determine whether he had PTSD.  Although the examiner 
stated that the veteran had mild symptoms of PTSD, the 
examiner also stated that the veteran did not fulfill the 
DSM-IV criteria for a diagnosis of PTSD.  There is no other 
competent medical evidence of record indicating that the 
veteran had PTSD.  Accordingly, the claim must be denied 
because the veteran does not currently have PTSD.  

Hypertension

The veteran is claiming service connection for hypertension, 
to include as secondary to PTSD.  As aforementioned, no 
diagnosis of PTSD has been made; thus, secondary service 
connection for hypertension cannot be established.  Moreover, 
at the December 2002 VA examination the veteran made no 
complaints of hypertension.  The veteran's service medical 
records are silent with respect to hypertension, and there is 
no evidence of record indicating that the veteran currently 
has hypertension.  The claim must be denied because there is 
no indication that the veteran currently has hypertension.

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

On the authorized audiological evaluation in July 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
35
40
55
LEFT
30
20
15
25
50

Pure tone averages were 44 for the right ear and 28 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 96 percent in 
the left ear.

With respect to the results of the July 2005 audiological 
examination, it is clear that the veteran has a bilateral 
hearing disability for VA purposes.  Because the veteran was 
awarded the Combat Infantryman Badge, it is conceded that he 
was exposed to acoustic trauma while in service.  Thus, the 
ultimate question is whether his current bilateral hearing 
disability was incurred in service as the result of acoustic 
trauma.

The veteran's bilateral hearing loss is not the result of 
acoustic trauma in service.  The VA examiner who conducted 
the July 2005 was asked to address the question of whether 
the veteran's bilateral hearing disability is related to 
service.  The examiner answered the question in the negative, 
reasoning that the veteran's entrance and separation 
examinations revealed normal bilateral hearing and that the 
veteran's hearing loss was due to otosclerosis, a hereditary 
ear condition, as well as presbycusis.  Accordingly, although 
the veteran is presumed to have been exposed to acoustic 
trauma in service and has a current bilateral hearing 
disability, service connection cannot be established because 
the only competent medical evidence of record does not 
attribute his bilateral hearing loss to in-service acoustic 
trauma. 

Colitis

The veteran is claiming service connection for colitis, to 
include as secondary to PTSD.  As discussed hereinabove, no 
diagnosis of PTSD has been made; thus, secondary service 
connection for colitis cannot be established.  At the 
December 2002 examination the veteran reported a history of 
nervous stomach and colitis, starting right after his 
discharge from service.  The veteran reported sieges of 
diarrhea brought upon by something he would eat and stress.  
The veteran's service medical records are silent with respect 
to complaints of a nervous stomach, colitis or any 
gastrointestinal disorder.  There is no medical evidence 
attributing the veteran's history of a nervous stomach and 
colitis to service.  Accordingly, there being no in-service 
event, injury or disease that could have led to the veteran's 
history of a nervous stomach and colitis and no competent 
medical evidence of record otherwise establishing a 
relationship thereof to service, the claim must be denied.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertension, to 
include as secondary to PTSD, is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for colitis, to include as 
secondary to PTSD, is denied.   



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


